Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 1 of 14 Page ID #:155



 1
 2
 3                          UNITED STATES DISTRICT COURT
 4                        CENTRAL DISTRICT OF CALIFORNIA
 5
 6   LUXOTTICA GROUP, S.p.A., an                   Case No.: 2:19-cv-06892-GW(ASx)
     Italian Corporation,
 7
                        Plaintiff,                 PROTECTIVE ORDER
 8
                  v.
 9                                                 Judge: Hon. George H. Wu
                                                   Magistrate: Hon. Alka Sagar
10   COUNTRY COUSINS ALHOSRY,
     INC., a California Corporation;
11   GEORGE ALHOSRY, an individual;
     and DOES 1-10, inclusive,
12
                        Defendants.
13
14
           Plaintiff Luxottica Group S.p.A. (“Luxottica” or “Plaintiff”) and Defendants
15
     Country Cousins Alhosry, Inc. and George Alhosry (“Defendants”), by and through
16
     their attorneys of record, hereby stipulate and agree as follows:
17
18
           1.     A. PURPOSES AND LIMITATIONS
19
20          Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public
22   disclosure and from use for any purpose other than prosecuting this litigation may
23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24   enter the following Stipulated Protective Order. The parties acknowledge that this
25   Order does not confer blanket protections on all disclosures or responses to
26   discovery and that the protection it affords from public disclosure and use extends
27   only to the limited information or items that are entitled to confidential treatment
28   under the applicable legal principles. The parties further acknowledge, as set forth

                                                  1
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 2 of 14 Page ID #:156



 1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3   procedures that must be followed and the standards that will be applied when a
 4   party seeks permission from the court to file material under seal.
 5
 6         B. GOOD CAUSE STATEMENT
 7
 8         This action is likely to involve trade secrets, customer and pricing lists and
 9   other valuable research, development, commercial, financial, technical and/or
10   proprietary information for which special protection from public disclosure and from
11   use for any purpose other than prosecution of this action is warranted. Such
12   confidential and proprietary materials and information consist of, among other
13   things, confidential business and financial information, including information
14   regarding confidential investigations conducted by Plaintiff, which will likely
15   implicate privacy rights of third parties), information otherwise generally
16   unavailable to the public, or which may be privileged or otherwise protected from
17   disclosure under state or federal statutes, court rules, case decisions, or common law.
18   Accordingly, to expedite the flow of information, to facilitate the prompt resolution
19   of disputes over confidentiality of discovery materials, to adequately protect
20   information the parties are entitled to keep confidential, to ensure that the parties are
21   permitted reasonable necessary uses of such material in preparation for and in the
22   conduct of trial, to address their handling at the end of the litigation, and serve the
23   ends of justice, a protective order for such information is justified in this matter. It is
24   the intent of the parties that information will not be designated as confidential for
25   tactical reasons and that nothing be so designated without a good faith belief that it
26   has been maintained in a confidential, non-public manner, and there is good cause
27   why it should not be part of the public record of this case.
28   2.    DEFINITIONS

                                                 2
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 3 of 14 Page ID #:157



 1       2.1 Action: Luxottica Group S.p.A. v. Country Cousins Alhosry, Inc., et al.,
 2              Case No. 2:19-cv-06892-GW-AS.
 3       2.2      Challenging Party:        a Party or Non-Party that challenges the
 4              designation of information or items under this Order
 5       2.3      “CONFIDENTIAL” Information or Items: information (regardless of
 6              how it is generated, stored or maintained) or tangible things that qualify
 7              for protection under Federal Rule of Civil Procedure 26(c), and as
 8              specified above in the Good Cause Statement.
 9       2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
10              their support staff).
11       2.5      Designating Party: a Party or Non-Party that designates information or
12              items that it produces in disclosures or in responses to discovery as
13              “CONFIDENTIAL.”
14       2.6      Disclosure or Discovery Material: all items or information, regardless
15              of the medium or manner in which it is generated, stored, or maintained
16              (including, among other things, testimony, transcripts, and tangible
17              things), that are produced or generated in disclosures or responses to
18              discovery in this matter.
19       2.7      Expert: a person with specialized knowledge or experience in a matter
20              pertinent to the litigation who has been retained by a Party or its counsel
21              to serve as an expert witness or as a consultant in this Action.
22       2.8      House Counsel: attorneys who are employees of a party to this Action.
23              House Counsel does not include Outside Counsel of Record or any other
24              outside counsel.
25       2.9      Non-Party: any natural person, partnership, corporation, association, or
26              other legal entity not named as a Party to this action.
27       2.10     Outside Counsel of Record: attorneys who are not employees of a party
28              to this Action but are retained to represent or advise a party to this Action

                                                3
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 4 of 14 Page ID #:158



 1                and have appeared in this Action on behalf of that party or are affiliated
 2                with a law firm which has appeared on behalf of that party, and includes
 3                support staff.
 4         2.11     Party: any party to this Action, including all of its officers, directors,
 5                employees, consultants, retained experts, and Outside Counsel of Record
 6                (and their support staffs).
 7         2.12     Producing Party: a Party or Non-Party that produces Disclosure or
 8                Discovery Material in this Action.
 9         2.13     Professional Vendors: persons or entities that provide litigation support
10                services (e.g., photocopying, videotaping, translating, preparing exhibits
11                or demonstrations, and organizing, storing, or retrieving data in any form
12                or medium) and their employees and subcontractors.
13         2.14     Protected Material: any Disclosure or Discovery Material that is
14                designated as “CONFIDENTIAL.”
15         2.15     Receiving Party: a Party that receives Disclosure or Discovery Material
16                from a Producing Party.
17
18   3.    SCOPE
19         The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24   Any use of Protected Material at trial shall be governed by the orders of the trial
25   judge. This Order does not govern the use of Protected Material at trial.
26
27
28   4.    DURATION

                                                  4
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 5 of 14 Page ID #:159



 1         Even after final disposition of this litigation, the confidentiality obligations
 2   imposed by this Order shall remain in effect until a Designating Party agrees
 3   otherwise in writing or a court order otherwise directs. Final disposition shall be
 4   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 5   or without prejudice; and (2) final judgment herein after the completion and
 6   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 7   including the time limits for filing any motions or applications for extension of time
 8   pursuant to applicable law.
 9
10   5.    DESIGNATING PROTECTED MATERIAL
11         5.1    Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under
13   this Order must take care to limit any such designation to specific material that
14   qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of material, documents, items, or oral or written
16   communications that qualify so that other portions of the material, documents, items,
17   or communications for which protection is not warranted are not swept unjustifiably
18   within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to impose
22   unnecessary expenses and burdens on other parties) may expose the Designating
23   Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise provided in
28   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                                                5
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 6 of 14 Page ID #:160



 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2   under this Order must be clearly so designated before the material is disclosed or
 3   produced.
 4         Designation in conformity with this Order requires:
 5         (a) for information in documentary form (e.g., paper or electronic documents,
 6               but excluding transcripts of depositions or other pretrial or trial
 7               proceedings), that the Producing Party affix at a minimum, the legend
 8               “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
 9               page that contains protected material. If only a portion or portions of the
10               material on a page qualifies for protection, the Producing Party also must
11               clearly identify the protected portion(s) (e.g., by making appropriate
12               markings in the margins).
13         A Party or Non-Party that makes original documents available for inspection
14   need not designate them for protection until after the inspecting Party has indicated
15   which documents it would like copied and produced. During the inspection and
16   before the designation, all of the material made available for inspection shall be
17   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
18   documents it wants copied and produced, the Producing Party must determine which
19   documents, or portions thereof, qualify for protection under this Order. Then, before
20   producing the specified documents, the Producing Party must affix the
21   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
22   portion or portions of the material on a page qualifies for protection, the Producing
23   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
24   markings in the margins).
25         (b) for testimony given in depositions that the Designating Party identify the
26   Disclosure or Discovery Material on the record, before the close of the deposition all
27   protected testimony.
28

                                                6
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 7 of 14 Page ID #:161



 1         (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, shall identify the protected
 6   portion(s).
 7
 8   5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 9   designate qualified information or items does not, standing alone, waive the
10   Designating Party’s right to secure protection under this Order for such material.
11   Upon timely correction of a designation, the Receiving Party must make reasonable
12   efforts to assure that the material is treated in accordance with the provisions of this
13   Order.
14
15   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court’s
18   Scheduling Order.
19         6.2     Meet and Confer. The Challenging Party shall initiate the informal
20   dispute resolution process set forth in the Court's Procedures and Schedules. see
21   http://www.cacd.uscourts.gov/honorable-alka-sagar
22         6.3     The burden of persuasion in any such challenge proceeding shall be on
23   the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Party to sanctions. Unless the Designating
26   Party has waived or withdrawn the confidentiality designation, all parties shall
27   continue to afford the material in question the level of protection to which it is
28

                                                7
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 8 of 14 Page ID #:162



 1   entitled under the Producing Party’s designation until the Court rules on the
 2   challenge.
 3
 4   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 5          7.1   Basic Principles. A Receiving Party may use Protected Material that
 6   is disclosed or produced by another Party or by a Non-Party in connection with
 7   this Action only for prosecuting, defending, or attempting to settle this Action.
 8   Such Protected Material may be disclosed only to the categories of persons and
 9   under the conditions described in this Order. When the Action has been
10   terminated, a Receiving Party must comply with the provisions of section 13
11   below (FINAL DISPOSITION).
12          Protected Material must be stored and maintained by a Receiving Party at
13   a location and in a secure manner that ensures that access is limited to the
14   persons authorized under this Order.
15        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
16   ordered by the court or permitted in writing by the Designating Party, a Receiving
17   Party may disclose any information or item designated “CONFIDENTIAL” only to:
18          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
19   employees of said Outside Counsel of Record to whom it is reasonably necessary to
20   disclose the information for this Action;
21          (b) the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this Action;
23          (c) Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26          (d) the court and its personnel;
27          (e) court reporters and their staff;
28

                                                 8
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 9 of 14 Page ID #:163



 1         (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6         (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 9   will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may be
13   separately bound by the court reporter and may not be disclosed to anyone except as
14   permitted under this Stipulated Protective Order; and
15         (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17
18   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19   OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23         (a) promptly notify in writing the Designating Party. Such notification shall
24   include a copy of the subpoena or court order;
25         (b) promptly notify in writing the party who caused the subpoena or order to
26   issue in the other litigation that some or all of the material covered by the subpoena
27   or order is subject to this Protective Order. Such notification shall include a copy of
28   this Stipulated Protective Order; and

                                                9
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 10 of 14 Page ID #:164



 1         (c) cooperate with respect to all reasonable procedures sought to be pursued
 2   by the Designating Party whose Protected Material may be affected.
 3   If the Designating Party timely seeks a protective order, the Party served with the
 4   subpoena or court order shall not produce any information designated in this action
 5   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 6   or order issued, unless the Party has obtained the Designating Party’s permission.
 7   The Designating Party shall bear the burden and expense of seeking protection in
 8   that court of its confidential material and nothing in these provisions should be
 9   construed as authorizing or encouraging a Receiving Party in this Action to disobey
10   a lawful directive from another court.
11
12   9.    A    NON-PARTY’S         PROTECTED          MATERIAL    SOUGHT        TO   BE
13   PRODUCED IN THIS LITIGATION
14         (a) The terms of this Order are applicable to information produced by a Non-
15   Party in this Action and designated as “CONFIDENTIAL.” Such information
16   produced by Non-Parties in connection with this litigation is protected by the
17   remedies and relief provided by this Order. Nothing in these provisions should be
18   construed as prohibiting a Non-Party from seeking additional protections.
19         (b) In the event that a Party is required, by a valid discovery request, to
20   produce a Non-Party’s confidential information in its possession, and the Party is
21   subject to an agreement with the Non-Party not to produce the Non-Party’s
22   confidential information, then the Party shall:
23         (1) promptly notify in writing the Requesting Party and the Non-Party that
24   some or all of the information requested is subject to a confidentiality agreement
25   with a Non-Party;
26         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
27   Order in this Action, the relevant discovery request(s), and a reasonably specific
28   description of the information requested; and

                                                10
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 11 of 14 Page ID #:165



 1            (3) make the information requested available for inspection to the Non-Party,
 2   if requested.
 3         (c) If the Non-Party fails to seek a protective order from this court within 14 days
 4   of receiving the notice and accompanying information, the Receiving Party may
 5   produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7   not produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11
12   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
17   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
18   persons to whom unauthorized disclosures were made of all the terms of this Order,
19   and (d) request such person or persons to execute the “Acknowledgment and
20   Agreement to Be Bound” that is attached hereto as Exhibit A.
21
22   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23   PROTECTED MATERIAL
24            When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28   may be established in an e-discovery order that provides for production without prior

                                                  11
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 12 of 14 Page ID #:166



 1   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2   parties reach an agreement on the effect of disclosure of a communication or
 3   information covered by the attorney-client privilege or work product protection, the
 4   parties may incorporate their agreement in the stipulated protective order submitted
 5   to the court.
 6
 7   12.   MISCELLANEOUS
 8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in this
13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
14   ground to use in evidence of any of the material covered by this Protective Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
17   only be filed under seal pursuant to a court order authorizing the sealing of the
18   specific Protected Material at issue. If a Party's request to file Protected Material
19   under seal is denied by the court, then the Receiving Party may file the information
20   in the public record unless otherwise instructed by the court.
21
22   13.   FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 4, within 60
24   days of a written request by the Designating Party, each Receiving Party must return
25   all Protected Material to the Producing Party or destroy such material. As used in
26   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27   summaries, and any other format reproducing or capturing any of the Protected
28   Material. Whether the Protected Material is returned or destroyed, the Receiving

                                                12
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 13 of 14 Page ID #:167



 1   Party must submit a written certification to the Producing Party (and, if not the same
 2   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 3   (by category, where appropriate) all the Protected Material that was returned or
 4   destroyed and (2)affirms that the Receiving Party has not retained any copies,
 5   abstracts, compilations, summaries or any other format reproducing or capturing any
 6   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 7   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 8   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 9   reports, attorney work product, and consultant and expert work product, even if such
10   materials contain Protected Material. Any such archival copies that contain or
11   constitute Protected Material remain subject to this Protective Order as set forth in
12   Section 4 (DURATION).
13
14   14. Any violation of this Order may be punished by any and all appropriate measures
15   including, without limitation, contempt proceedings and/or monetary sanctions.
16
17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18 DATED:        May 19, 2020             BLAKELY LAW GROUP
19                                        By: __/s/ Brent H. Blakely_________
                                                Brent H. Blakely Mark S.
20                                              Zhai Attorneys for Plaintiff
                                                Luxottica Group, S.p.A.
21
                                         DANIELS, FINE, ISRAEL, SCHONBUCH &
22 DATED:        May 19, 2020
                                         LEBOVITS, LLP
23                                       By:   __/s/ Bernadette C. Brouses _______
24                                              Bernadette C. Brouses
                                                Attorneys for Defendants
25
26 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
27 DATED: May 21, 2020           By: _________________________
                                              / s / Sagar
                                                       Honorable Alka Sagar
28
                                                       United States Magistrate Judge
                                                13
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06892-GW-AS Document 32 Filed 05/21/20 Page 14 of 14 Page ID #:168



 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,   _____________________________           [print    or   type    full   name],       of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on __________[date] in the case of Luxottica Group S.p.A. v. Country
 8   Cousins Alhosry, Inc., et al.; Case No. 2:19-cv-06892-GW(ASx). I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of
17   this Stipulated Protective Order, even if such enforcement proceedings occur
18   after termination of this action. I hereby appoint _______________________
19   [print or type full name] of _________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to
22   enforcement of this Stipulated Protective Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28

                                                14
                                   STIPULATED PROTECTIVE ORDER
